Case 17-31367        Doc 60     Filed 03/11/19     Entered 03/11/19 15:36:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 31367
         Ihab Kamal
         Ikram Kamal
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/19/2017.

         2) The plan was confirmed on 06/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/14/2018.

         5) The case was Dismissed on 09/24/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31367           Doc 60    Filed 03/11/19    Entered 03/11/19 15:36:32                Desc         Page 2
                                                   of 4



 Receipts:

          Total paid by or on behalf of the debtor              $6,654.00
          Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $6,654.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $2,370.02
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $299.41
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,669.43

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 Alpha Recovery Corp              Unsecured           0.00           NA              NA            0.00       0.00
 AT&T                             Unsecured         400.00           NA              NA            0.00       0.00
 Becket & Lee                     Unsecured         949.00      1,004.82        1,004.82           0.00       0.00
 Chld/Cbna                        Unsecured         134.00           NA              NA            0.00       0.00
 City of Chicago                  Unsecured         120.00           NA              NA            0.00       0.00
 City of Miami                    Unsecured         106.00           NA              NA            0.00       0.00
 Cordoba Homeowners Association   Secured        6,580.00            NA              NA            0.00       0.00
 Discover Bank                    Unsecured      6,750.00       6,750.73        6,750.73           0.00       0.00
 Kay Jewelers                     Unsecured         114.00           NA              NA            0.00       0.00
 Lakeview Loan Servicing LLC      Secured       10,028.61     10,028.61        10,028.61           0.00       0.00
 Lakeview Loan Servicing LLC      Secured      231,615.00    237,569.91       237,569.91           0.00       0.00
 LoanMe Inc                       Unsecured      9,900.00            NA              NA            0.00       0.00
 Marquette Bank                   Unsecured      2,300.00            NA              NA            0.00       0.00
 Midland Funding LLC              Unsecured           0.00      4,945.45        4,945.45           0.00       0.00
 Northwest Federal Credit Union   Unsecured      4,375.00       4,375.40        4,375.40           0.00       0.00
 Orland Park Police Department    Unsecured          50.00           NA              NA            0.00       0.00
 P-Fund                           Secured       12,000.00     15,300.10        15,300.10      1,459.06     144.37
 Portfolio Recovery Associates    Unsecured         135.00        165.61          165.61           0.00       0.00
 Portfolio Recovery Associates    Unsecured      1,392.00       1,392.74        1,392.74           0.00       0.00
 Portfolio Recovery Associates    Unsecured      9,938.00       9,938.98        9,938.98           0.00       0.00
 Portfolio Recovery Associates    Unsecured      2,970.00       2,970.12        2,970.12           0.00       0.00
 Portfolio Recovery Associates    Unsecured      2,685.00       2,685.07        2,685.07           0.00       0.00
 Portfolio Recovery Associates    Unsecured      2,268.00       2,268.09        2,268.09           0.00       0.00
 Portfolio Recovery Associates    Unsecured      2,025.00       2,025.00        2,025.00           0.00       0.00
 Quantum3 Group                   Unsecured      1,615.00       1,656.84        1,656.84           0.00       0.00
 Quantum3 Group                   Unsecured         582.00        632.50          632.50           0.00       0.00
 Quantum3 Group                   Unsecured         589.00        641.07          641.07           0.00       0.00
 Quantum3 Group                   Unsecured         378.00        422.52          422.52           0.00       0.00
 Quantum3 Group                   Unsecured     13,715.00     13,718.94        13,718.94           0.00       0.00
 Quantum3 Group                   Unsecured         605.00        605.79          605.79           0.00       0.00
 Quantum3 Group                   Unsecured         882.00        882.04          882.04           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-31367               Doc 60   Filed 03/11/19    Entered 03/11/19 15:36:32               Desc         Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim        Principal        Int.
 Name                                    Class   Scheduled      Asserted      Allowed         Paid           Paid
 Quantum3 Group                      Unsecured         307.00        352.37        352.37           0.00         0.00
 Quantum3 Group                      Unsecured         559.00        609.83        609.83           0.00         0.00
 Quantum3 Group                      Unsecured      2,968.00       3,013.60      3,013.60           0.00         0.00
 Quantum3 Group                      Unsecured      1,551.00       1,593.29      1,593.29           0.00         0.00
 Resurgent Capital Services          Unsecured           0.00        522.54        522.54           0.00         0.00
 Select Portfolio Servicing Inc      Unsecured           0.00           NA            NA            0.00         0.00
 Select Portfolio Servicing Inc      Secured      104,308.00    120,009.83    120,009.83            0.00         0.00
 State Farm Bank                     Unsecured      3,472.00       3,486.23      3,486.23           0.00         0.00
 Syncb/Paypal Extras Mc              Unsecured      2,563.00            NA            NA            0.00         0.00
 Us Bank                             Unsecured           0.00           NA            NA            0.00         0.00
 US Bank                             Secured       21,004.00     21,167.31     21,167.31       2,180.35       200.79


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $357,579.74               $0.00                   $0.00
       Mortgage Arrearage                                   $10,028.61               $0.00                   $0.00
       Debt Secured by Vehicle                              $36,467.41           $3,639.41                 $345.16
       All Other Secured                                         $0.00               $0.00                   $0.00
 TOTAL SECURED:                                            $404,075.76           $3,639.41                 $345.16

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                  $0.00                $0.00                 $0.00
        All Other Priority                                        $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                  $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                $66,659.57                 $0.00                 $0.00


 Disbursements:

            Expenses of Administration                             $2,669.43
            Disbursements to Creditors                             $3,984.57

 TOTAL DISBURSEMENTS :                                                                              $6,654.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31367        Doc 60      Filed 03/11/19     Entered 03/11/19 15:36:32            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
